Staley, Jr., J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board holding that claimant was not eligible for benefits because she was not available for work beginning September 13, 1965 through October 3, 1965 within the meaning of the statute. (Unemployment Insurance Law [Labor Law, art. 18] § 591, subd. 2.) Claimant, a sewing-machine operator on dresses, filed for benefits on September 13, 1965. She had been ill during the Summer and, on that day, was able to resume work. She was advised by her regular employer that he had no work. On making application for benefits, she was advised to look for work. The board determined that claimant was not making a serious effort to obtain employment, but was awaiting recall by her last employer. “ Availability for employment is a question of fact to be determined by the Referee and the Appeal Board and such determination must be upheld if there is substantial evidence to sustain the finding ”. (Matter of Lauro [Catherwood], 14 A D 2d 604; Matter of Petrossi [Catherwood], 24 A D 2d 782.) Decision affirmed, without costs. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.